Exhibit 10.1
EXECUTION VERSION



RECEIVABLES PURCHASE AGREEMENT
Dated as of April 7, 2009
among
RPM FUNDING CORPORATION, as Seller,
RPM INTERNATIONAL INC., as Servicer,
WACHOVIA BANK, NATIONAL ASSOCIATION
FIFTH THIRD BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION, individually, as Administrative
Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. PURCHASE ARRANGEMENTS     1  
 
           
Section 1.1
  Purchase Facility     1  
Section 1.2
  Increases     2  
Section 1.3
  Decreases     2  
Section 1.4
  Payment Requirements     3  
 
            ARTICLE II. PAYMENTS AND COLLECTIONS     3  
 
           
Section 2.1
  Payments     3  
Section 2.2
  Collections Prior to Amortization     4  
Section 2.3
  Collections Following Amortization     4  
Section 2.4
  Application of Collections     4  
Section 2.5
  Payment Rescission     5  
Section 2.6
  Maximum Purchaser Interests     5  
Section 2.7
  Clean Up Call     6  
 
            ARTICLE III. [RESERVED]     6  
 
            ARTICLE IV. PURCHASER FUNDING     6  
 
           
Section 4.1
  Purchaser Funding     6  
Section 4.2
  Yield Payments     6  
Section 4.3
  Selection and Continuation of Tranche Periods     6  
Section 4.4
  Discount Rates     7  
Section 4.5
  Suspension of the LIBO Rate or LMIR     7  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     7  
 
           
Section 5.1
  Representations and Warranties of Seller     7  
 
            ARTICLE VI. CONDITIONS OF PURCHASES     11  
 
           
Section 6.1
  Conditions Precedent to Initial Incremental Purchase     11  
Section 6.2
  Conditions Precedent to All Purchases and Reinvestments     11  
 
            ARTICLE VII. COVENANTS     12  
 
           
Section 7.1
  Affirmative Covenants of the Seller Parties     12  
Section 7.2
  Negative Covenants of the Seller Parties     20  
 
            ARTICLE VIII. ADMINISTRATION AND COLLECTION     21  
 
           
Section 8.1
  Designation of Servicer     21  
Section 8.2
  Duties of Servicer     22  
Section 8.3
  Collection Notices     24  
Section 8.4
  Responsibilities of Seller     24  
Section 8.5
  Reports     24  
Section 8.6
  Servicing Fees     24  
 
            ARTICLE IX. AMORTIZATION EVENTS     24  
 
           
Section 9.1
  Amortization Events     24  
Section 9.2
  Remedies     27  
 
            ARTICLE X. INDEMNIFICATION     28  
 
           
Section 10.1
  Indemnities by the Seller     28  
Section 10.2
  Indemnities by the Servicer     30  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 10.3
  Increased Cost and Reduced Return     31  
Section 10.4
  Other Costs and Expenses     32  
 
            ARTICLE XI. THE ADMINISTRATIVE AGENT     32  
 
           
Section 11.1
  Appointment     32  
Section 11.2
  Delegation of Duties     33  
Section 11.3
  Exculpatory Provisions     33  
Section 11.4
  Reliance by the Administrative Agent and the Purchasers     33  
Section 11.5
  Notice of Amortization Events     34  
Section 11.6
  NonReliance on the Administrative Agent and Other Purchasers     34  
Section 11.7
  Indemnification of Administrative Agent     35  
Section 11.8
  Administrative Agent in its Individual Capacity     35  
Section 11.9
  Successor Administrative Agent     35  
Section 11.10
  [RESERVED]     35  
Section 11.11
  UCC Filings     35  
 
            ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS     36  
 
           
Section 12.1
  Assignments     36  
Section 12.2
  Participations     36  
 
            ARTICLE XIII. [RESERVED]     37  
 
            ARTICLE XIV. MISCELLANEOUS     37  
 
           
Section 14.1
  Waivers and Amendments     37  
Section 14.2
  Notices     37  
Section 14.3
  Ratable Payments     38  
Section 14.4
  Protection of Purchaser Interests     38  
Section 14.5
  Confidentiality     39  
Section 14.6
  [RESERVED]     39  
Section 14.7
  Limitation of Liability     39  
Section 14.8
  CHOICE OF LAW     39  
Section 14.9
  CONSENT TO JURISDICTION     40  
Section 14.10
  WAIVER OF JURY TRIAL     40  
Section 14.11
  Integration; Binding Effect; Survival of Terms     40  
Section 14.12
  Counterparts; Severability; Section References     41  
Section 14.13
  Characterization     41  

ii



--------------------------------------------------------------------------------



 



EXECUTION VERSION
RECEIVABLES PURCHASE AGREEMENT
          THIS RECEIVABLES PURCHASE AGREEMENT dated as of April 7, 2009, is
among:
     (a) RPM Funding Corporation, a Delaware corporation (“Seller”),
     (b) RPM International Inc., a Delaware corporation (“RPM-Delaware”), as
initial Servicer,
     (c) Fifth Third Bank (“Fifth Third”), and Wachovia Bank, National
Association (“Wachovia” and each of Fifth Third and Wachovia, a “Purchaser” and,
collectively, the “Purchasers”), and
     (d) Wachovia, in its capacity as administrative agent for the Purchasers
(in such capacity, together with its successors and assigns, the “Administrative
Agent”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     Seller desires to transfer and assign Purchaser Interests to the Purchasers
from time to time.
     Each Purchaser shall purchase its Percentage of each Purchaser Interest
from Seller from time to time.
     Wachovia Bank, National Association has been requested and is willing to
act as as Administrative Agent on behalf of the Purchasers in accordance with
the terms hereof.
ARTICLE I.
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
     (a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, sell
Purchaser Interests to the Purchasers by delivering (or causing Servicer to
deliver, on Seller’s behalf) a Purchase Notice to each Purchaser in accordance
with Section 1.2. Upon receipt of a Purchase Notice,
     (i) Wachovia agrees to purchase its Percentage of such Purchaser Interest,
on the terms and subject to the conditions hereof, provided that at no time

 



--------------------------------------------------------------------------------



 



may the aggregate Capital of Wachovia at any one time outstanding exceed the
lesser of (A) the amount of Wachovia’s Commitment hereunder, and (B) Wachovia’s
Percentage of the difference between the Net Receivables Balance and the
Aggregate Reserves; and
     (ii) Fifth Third agrees to purchase its Percentage of such Purchaser
Interest, on the terms and subject to the conditions hereof, provided that at no
time may the aggregate Capital of Fifth Third at any one time outstanding exceed
the lesser of (A) the amount of Fifth Third’s Commitment hereunder, and
(B) Fifth Third’s Percentage of the difference between the Net Receivables
Balance and the Aggregate Reserves.
In no event shall the Aggregate Capital outstanding hereunder exceed the lesser
of (1) the Purchase Limit and (2) the difference between the Net Receivables
Balance and the Aggregate Reserves. Each Purchaser’s Commitments to Seller under
this Agreement shall terminate on the Facility Termination Date.
     (b) Seller may, upon at least 10 Business Days’ notice to the
Administrative Agent and each Purchaser, terminate in whole or reduce in part,
ratably between Wachovia and Fifth Third in accordance with their respective
Percentages, the unused portion of the Purchase Limit; provided that each
partial reduction of the Purchase Limit shall be in an aggregate amount equal to
$10,000,000 or a larger integral multiple of $1,000,000.
     Section 1.2 Increases. Seller (or Servicer, on Seller’s behalf) shall
provide each Purchaser with notice of each Incremental Purchase by 12:00 p.m.
New York City time two (2) Business Days prior to each such Incremental Purchase
in a form set forth as Exhibit II hereto (a “Purchase Notice”). Each Purchase
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested Purchase Price (which shall
be at least $3,000,000 or a larger integral multiple of $100,000) and date of
purchase (which, in the case of any Incremental Purchase (after the initial
Incremental Purchase hereunder), shall only be on a Settlement Date) and the
requested Discount Rate and Tranche Period. In the event that any Purchase
Notice is delivered later than 12:00 p.m. New York City time two (2) Business
Days prior to such Incremental Purchase, the Purchasers shall make such
Incremental Purchase on a best-efforts basis only. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Purchaser, shall deposit to the Facility Account,
in immediately available funds, no later than 2:00 p.m. (New York time), an
amount equal to its Percentage of the Purchase Price of the Purchaser Interest
then being purchased.
     Section 1.3 Decreases. Seller (or Servicer, on Seller’s behalf) shall
provide each Purchaser with prior written notice in conformity with the Required
Notice Period (each, a “Reduction Notice”) of any proposed reduction of
Aggregate Capital. Such Reduction Notice shall designate (i) the date upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the applicable Required Notice Period), (ii) the amount of Aggregate
Capital to be reduced (the “Aggregate Reduction”), (iii) each Purchaser’s
Percentage of such Aggregate Reduction, which shall be applied ratably to the
Purchaser Interests of each

2



--------------------------------------------------------------------------------



 



Purchaser in accordance with the amount of Capital (if any) owing to such
Purchaser. Only one (1) Reduction Notice shall be outstanding at any time.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (New York time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to Fifth Third, they shall
be paid to [Redacted], until otherwise notified by Fifth Third (the “Fifth Third
Account”). If such amounts are payable to the Administrative Agent or to
Wachovia, they shall be paid to [Redacted], until otherwise notified by Wachovia
(the “Wachovia Account”). All computations of Yield, per annum fees hereunder
and per annum fees under the Fee Letter shall be made on the basis of a year of
360 days for the actual number of days elapsed. If any amount hereunder shall be
payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.
ARTICLE II.
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller (or Servicer, on Seller’s behalf) shall immediately
remit to each of the Purchasers when due, for the account of such Purchaser, on
a full recourse basis, all of the following (collectively, the “Obligations”):
     (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Administrative Agent and the
Purchasers),
     (ii) all amounts payable as Yield,
     (iii) all amounts payable as Deemed Collections (which shall be immediately
due and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof),
     (iv) all amounts required pursuant to Section 2.6,
     (v) all amounts payable pursuant to Article X, if any,
     (vi) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables,
     (vii) all Broken Funding Costs, and
     (viii) all Default Fees.

3



--------------------------------------------------------------------------------



 



If Seller fails to pay any of the Obligations when due, Seller agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller (or Servicer, on
Seller’s behalf) shall immediately pay such Collections or Deemed Collections to
the Servicer for application in accordance with the terms and conditions hereof
and, at all times prior to such payment, such Collections or Deemed Collections
shall be held in trust by Seller for the exclusive benefit of the Purchasers and
the Administrative Agent.
     Section 2.2 Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment as provided in this
Section 2.2. If on any Business Day prior to the Amortization Date, any
Collections are received by the Servicer after payment of any Obligations that
are then due and owing, Seller hereby requests and the Purchasers hereby agree
to make, simultaneously with such receipt, a reinvestment (each, a
“Reinvestment”) with that portion of the balance of each and every Collection
received by the Servicer that is part of any Purchaser Interest, such that after
giving effect to such Reinvestment, the amount of Capital of such Purchaser
Interest immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt. On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicer
shall remit to the Fifth Third Account and the Wachovia Account each Purchaser’s
respective Percentage of the amounts set aside during the preceding Settlement
Period that have not been subject to a Reinvestment and apply such amounts (if
not previously paid in accordance with Section 2.1) to reduce the Obligations.
Once such Obligations shall be reduced to zero, any additional Collections
received by the Servicer (i) if applicable, shall be remitted to the Fifth Third
Account and the Wachovia Account no later than 12:00 noon (New York time) to the
extent required to fund the Purchasers’ respective Percentages of any Aggregate
Reduction on such Settlement Date and (ii) any balance remaining thereafter
shall be remitted from the Servicer to Seller on such Settlement Date.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holders of each Purchaser Interest, all Collections received on such day and
an additional amount of the Seller’s funds for the payment of any accrued and
unpaid Obligations owed by Seller and not previously paid by Seller in
accordance with Section 2.1. On and after the Amortization Date, the Servicer
shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) the Administrative Agent or any Purchaser (i) remit
to the Fifth Third Account and the Wachovia Account the Purchasers’ respective
Percentages of the amounts set aside pursuant to the preceding sentence, and
(ii) apply such amounts to reduce the applicable Purchasers’ Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.
     Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

4



--------------------------------------------------------------------------------



 



     first, to the payment of the Servicer’s reasonably and properly documented
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if RPM-Delaware or one
of its Affiliates is not then acting as the Servicer,
     second, to the reimbursement of the Administrative Agent’s costs of
collection and enforcement of this Agreement,
     third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter and Yield,
     fourth, for the ratable payment of all other unpaid Obligations, provided
that to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when RPM-Delaware or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations,
     fifth, unless the Amortization Date has occurred or a Reduction Notice has
been delivered, to the making of a Reinvestment,
     sixth, to the ratable reduction of the Aggregate Capital, and
     seventh, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to Seller.
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Administrative Agent and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.
     Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
applicable Purchaser or the Administrative Agent the full amount thereof, plus
the Default Fee from the date of any such rescission, return or refunding.
     Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds 100%
or the Aggregate Capital of the Purchasers exceeds the Purchase Limit, Seller
shall pay to each of the Purchasers within one (1) Business Day its respective
Percentage of an amount to be applied to reduce its aggregate Capital
outstanding, such that after giving effect to such payment, the aggregate of the
Purchaser Interests equals or is less than 100% and the Aggregate Capital of the
Purchasers equals or is less than the Purchase Limit.

5



--------------------------------------------------------------------------------



 



     Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Administrative Agent and the Purchasers in accordance with the Required Notice
Period), at any time following the reduction of the Aggregate Capital to a level
that is less than 20.0% of the original Purchase Limit, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser except for a
representation and warranty that the reconveyance to Seller is being made free
and clear of any Adverse Claim created by the applicable Purchaser.
ARTICLE III.
[RESERVED]
ARTICLE IV.
PURCHASER FUNDING
     Section 4.1 Purchaser Funding. Each Purchaser Interest shall accrue Yield
for each day during its Tranche Period at either the LIBO Rate, LMIR or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
Seller gives notice to the applicable Purchaser of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest shall be the Alternate Base Rate. Each Purchaser Interest acquired by a
Purchaser shall be deemed to have a new Tranche Period commencing on the date of
any such purchase.
     Section 4.2 Yield Payments. On the Settlement Date for each Purchaser
Interest, Seller shall pay to the applicable Purchaser an aggregate amount equal
to the accrued and unpaid Yield for the entire Tranche Period of each such
Purchaser Interest in accordance with Article II.
     Section 4.3 Selection and Continuation of Tranche Periods.
     (a) Seller (or Servicer, on Seller’s behalf) shall from time to time
request Tranche Periods for the Purchaser Interests of each Purchaser, provided
that if at any time such Purchaser shall have a Purchaser Interest, Seller shall
always request Tranche Periods such that at least one Tranche Period shall end
on the date specified in clause (A) of the definition of Settlement Date.
     (b) Seller, Servicer (on Seller’s behalf) or the applicable Purchaser, upon
notice to and consent by the other received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Purchaser Interest into multiple Purchaser Interests,
(ii) combine any such Purchaser Interest with one or more other Purchaser
Interests that have a Terminating Tranche ending on the same day as

6



--------------------------------------------------------------------------------



 



such Terminating Tranche or (iii) combine any such Purchaser Interest with a new
Purchaser Interest to be purchased on the day such Terminating Tranche ends.
     Section 4.4 Discount Rates. Seller may select LMIR, the LIBO Rate, or the
Alternate Base Rate for each Purchaser Interest of any Purchaser. Seller shall
by 12:00 noon (New York time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which LMIR or the LIBO
Rate is being requested as a new Discount Rate and (ii) at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Alternate Base Rate is being requested as a new Discount Rate, give
the applicable Purchaser irrevocable notice of the new Discount Rate for the
Purchaser Interest associated with such Terminating Tranche. Until Seller gives
notice to the applicable Purchaser of another Discount Rate, the initial
Discount Rate for any Purchaser Interest purchased by any Purchaser shall be the
Alternate Base Rate.
     Section 4.5 Suspension of the LIBO Rate or LMIR
          (a) If any Purchaser determines that funding its Purchaser Interests
at a LIBO Rate or LMIR would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at such LIBO Rate or LMIR are not available or
(ii) such LIBO Rate or LMIR does not accurately reflect the cost of acquiring or
maintaining a Purchaser Interest at such LIBO Rate or LMIR, then such Purchaser
shall suspend the availability of such LIBO Rate or LMIR, as the case may be,
and require Seller to select the Alternate Base Rate for any of its Purchaser
Interests accruing Yield at such LIBO Rate.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of Seller. Seller hereby
represents and warrants to the Administrative Agent and the Purchasers, as to
itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
     (a) Existence and Power. Seller is duly organized, validly existing and in
good standing under the laws of its state of organization. Seller is duly
qualified to do business and is in good standing as a foreign corporation, and
has and holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect.
     (b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by Seller of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and the use of the proceeds of purchases made hereunder, are
within its corporate powers and authority and have been duly authorized by all
necessary corporate action on its part.

7



--------------------------------------------------------------------------------



 



This Agreement and each other Transaction Document to which Seller Party is a
party has been duly executed and delivered by Seller.
     (c) No Conflict. The execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.
     (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
     (e) Actions, Suits. Seller represents and warrants that (i) there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened, against or affecting Seller, or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.
     (f) Binding Effect. This Agreement and each other Transaction Document to
which Seller is a party constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
     (g) Accuracy of Information. Seller represents and warrants that all
information heretofore furnished by Seller or by any Responsible Officer of an
Originator to the Administrative Agent or any of the Purchasers for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any such Responsible Officer to the
Administrative Agent or any of the Purchasers will be, true and accurate in
every material respect on the date such information is stated or certified and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading. Servicer represents and warrants that each Receivables Report
completed and compiled by it accurately aggregates the information received by
it from the

8



--------------------------------------------------------------------------------



 



Originators and correctly computes the ratios and concentrations set forth
therein based upon such aggregates.
     (h) Use of Proceeds. Seller represents and warrants that it will not use
the proceeds of any purchase hereunder (i) for a purpose that violates, or would
be inconsistent with, Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.
     (i) Good Title. Seller represents and warrants that immediately prior to
each purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. Seller represents
and warrants that there have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership or security
interest in each Receivable, its Collections and the Related Security.
     (j) Perfection. Seller represents and warrants that this Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to, and shall, upon each purchase hereunder, transfer to the
Administrative Agent for the benefit of the relevant Purchaser or Purchasers
(and the Administrative Agent for the benefit of such Purchaser or Purchasers
shall acquire from Seller) a valid and perfected first priority undivided
percentage ownership or security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. Seller represents and warrants that there have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.
     (k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Administrative Agent and the Purchasers have been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.
     (l) Collections. Each of the Seller Parties represents and warrants that
the conditions and requirements set forth in Section 7.1(j) and Section 8.2 have
at all times been satisfied and duly performed. Seller represents and warrants
that the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of Seller at each Collection Bank and the
post office box number of each Lock-Box, are listed on Exhibit IV. Seller
represents and warrants that Seller has not granted

9



--------------------------------------------------------------------------------



 



any Person, other than the Administrative Agent as contemplated by this
Agreement, dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event. Notwithstanding the
foregoing, Seller confirms that it has granted the Servicer a right of access to
the Lock-Boxes and Collection Accounts to the extent permitted in the Collection
Account Agreements.
     (m) Material Adverse Effect. Seller represents and warrants that since
May 31, 2008, no event has occurred that would have a Material Adverse Effect.
     (n) Names. In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
     (o) Ownership of Seller. Seller represents and warrants that RPM-Delaware
and the Originators, collectively, own, directly or indirectly, 100% of the
issued and outstanding capital stock of all classes of Seller, free and clear of
any Adverse Claim. Seller represents and warrants that such capital stock is
validly issued, fully paid and nonassessable, and that there are no options,
warrants or other rights to acquire securities of Seller.
     (p) Not an Investment Company. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.
     (q) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
     (r) Compliance with Credit and Collection Policy. Seller has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which the
Administrative Agent and the Purchasers have been notified in accordance with
Section 4.1(a)(vii) of the Receivables Sale Agreement.
     (s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of

10



--------------------------------------------------------------------------------



 



any Receivable under the Receivables Sale Agreement is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.
     (t) Enforceability of Contracts. Seller represents and warrants that each
Contract with respect to each Eligible Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Eligible Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
     (u) Eligible Receivables. Seller represents and warrants that each
Receivable included in the Net Receivables Balance as an Eligible Receivable was
an Eligible Receivable on the date so included.
     (v) Net Receivables Balance. Seller represents and warrants that Seller has
determined that, immediately after giving effect to each purchase hereunder, the
Net Receivables Balance is at least equal to the sum of (i) the Aggregate
Capital, plus (ii) the Aggregate Reserves.
     (w) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreement does not
jeopardize the true sale analysis.
ARTICLE VI.
CONDITIONS OF PURCHASES
     Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
initial Incremental Purchase of a Purchaser Interest under this Agreement is
subject to the conditions precedent that (a) the Administrative Agent shall have
received on or before the date of such purchase those documents listed on
Schedule B, and (b) the Administrative Agent and each of the Purchasers shall
have received all fees and expenses required to be paid on such date pursuant to
the terms of this Agreement and the applicable Fee Letter.
     Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to the Purchasers on or
prior to the date of such purchase, in form and substance satisfactory to each
of the Purchasers, all Receivables Reports as and when due under Section 8.5 and
(ii) upon any Purchaser’s reasonable request, the Servicer shall have delivered
to the Purchasers at least three (3) days prior to such purchase or Reinvestment
an interim Receivables Report showing the amount of Eligible Receivables;
(b) the Facility Termination Date shall not have occurred; (c) the
Administrative Agent and the Purchasers shall have received such other
approvals, opinions or documents as it may reasonably request and (d) on the
date of each such Incremental Purchase or Reinvestment, the following statements
shall be true (and acceptance of the proceeds of such

11



--------------------------------------------------------------------------------



 



Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):
     (i) the representations and warranties set forth in Section 5.1 are true
and correct on and as of the date of such Incremental Purchase or Reinvestment
as though made on and as of such date; provided, however, that so long as the
RPM-Delaware Credit Agreement does not require the datedown as of each borrowing
date of the absence of material adverse change representation thereunder, the
representation contained in Section 5.1(m) of this Agreement need only be true
as of the date of the initial Purchase hereunder;
     (ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
     (iii) the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent or any Purchaser, occur automatically on
each day that the Servicer shall receive any Collections without the requirement
that any further action be taken on the part of any Person and notwithstanding
the failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of each Purchaser, which right may be exercised at any time on demand of
such Purchaser, to rescind the related purchase and direct Seller to pay to such
Purchaser its Percentages of the Collection prior to the Amortization Date that
shall have been applied to the affected Reinvestment.
ARTICLE VII.
COVENANTS
     Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Administrative Agent and each Purchaser:
          (i) Annual Reporting. As soon as available and in any event within 90
days after the end of each fiscal year of RPM-Delaware, (A) the audited annual
financial statements of RPM-Delaware required to be delivered under Section
4.1(a)(i) of the Receivables Sale Agreement, together with (B) comparable
unaudited annual financial statements of Seller.

12



--------------------------------------------------------------------------------



 



          (ii) Quarterly Reporting. As soon as available and in any event within
45 days after the end of each fiscal quarter of RPM-Delaware, (A) the quarterly
financial statements of RPM-Delaware required to be delivered under Section
4.1(a)(ii) of the Receivables Sale Agreement, together with (B) comparable
unaudited quarterly financial statements of Seller.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by the applicable Seller Party’s Authorized Officer and dated
the date of such annual financial statement or such quarterly financial
statement, as the case may be.
          (iv) Monthly Report. At any time that (i) the Servicer is rated below
“Baa3” by Moody’s, “BBB-” by S&P, or “BBB-” by Fitch or (ii) the Administrative
Agent has determined, in its reasonable discretion, that there has been material
deterioration in the performance of the Receivables, upon the request of the
Administrative Agent or any Purchaser, for as long as RPM-Delaware Inc. is the
Servicer, the unaudited financial reports of the Servicer for the calendar month
most recently ended.
          (v) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of RPM-Delaware, copies of all financial statements,
reports and proxy statements so furnished.
          (vi) S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any reports which RPM-Delaware files with the Securities and
Exchange Commission.
          (vii) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Originator, the Performance Guarantor or any Collection Bank, copies of the
same.
          (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
financial condition, operations, prospects or business of such Seller Party as
the Administrative Agent or any Purchaser may from time to time reasonably
request in order to protect the interests of the Administrative Agent and the
Purchasers under or as contemplated by this Agreement.
          (b) Notices. Such Seller Party will notify the Administrative Agent
and each Purchaser in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
          (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.

13



--------------------------------------------------------------------------------



 



          (ii) Judgment and Proceedings. (A) (1) The entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $40,000,000 after deducting (a) the amount
with respect to which the Servicer or any such Subsidiary is insured and with
respect to which the insurer has acknowledged responsibility, and (b) the amount
for which the Servicer or any such Subsidiary is otherwise indemnified if the
terms of such indemnification are satisfactory to the Administrative Agent and
each Purchaser, and (2) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Servicer which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; and (B) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding or governmental proceeding against Seller.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement relating to a line of
credit or Indebtedness in excess of $5 million in aggregate principal amount
pursuant to which any Originator is a debtor or an obligor.
          (v) Termination Date. The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.
          (vi) Downgrade of Performance Guarantor. Any downgrade in the rating
of any Indebtedness of Performance Guarantor by S&P, or by Moody’s setting forth
the Indebtedness affected and the nature of such change.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
          (d) Audits. Such Seller Party will furnish to the Administrative Agent
and each Purchaser from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Purchasers may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Administrative Agent or any Purchaser upon reasonable notice
and at the sole cost of such Seller Party, permit the Administrative Agent and
each of the Purchasers, or their respective agents or representatives (and shall
cause each Originator to permit the Administrative Agent and each of the
Purchasers or their respective agents or representatives): (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables

14



--------------------------------------------------------------------------------



 



and the Related Security, including, without limitation, the related Contracts,
and (ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such matters
(each of the foregoing examinations and visits, a “Review”); provided, however,
that, except in connection with an Extension Request, so long as no Amortization
Event or Potential Amortization Event has occurred, the Seller Parties shall
only be responsible for the costs and expenses of two (2) Reviews in any one
calendar year.
          (e) Keeping and Marking of Records and Books.
     (i) The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Administrative Agent
and each Purchaser notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
     (ii) Servicer will (and will cause each Originator to) (A) on or prior to
the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Administrative Agent and each Purchaser, describing the Purchaser Interests and
(B) upon the request of the Administrative Agent or any of the Purchasers
following the occurrence of an Amortization Event, deliver to the Administrative
Agent all invoices included in the Contracts (including, without limitation, all
multiple originals of any such invoice) relating to the Receivables.
          (f) Compliance with Contracts and Credit and Collection Policy.
Servicer will (and will cause each Originator to) timely and fully (i) perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
          (g) Performance and Enforcement of Receivables Sale Agreement and
Performance Undertaking. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Receivables Sale Agreement, will purchase Receivables thereunder
in strict compliance with the terms thereof and will vigorously enforce the
rights and remedies accorded to Seller under the Receivables Sale Agreement.
Seller will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Administrative Agent and the Purchasers as
assignees

15



--------------------------------------------------------------------------------



 



of Seller) under the Receivables Sale Agreement as the Administrative Agent and
any Purchaser may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
In addition, Seller will vigorously enforce the rights and remedies accorded to
Seller under the Performance Undertaking.
          (h) Ownership. Seller will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent and the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the
Administrative Agent and any Purchaser may reasonably request), and
(ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of the Administrative Agent for the
benefit of the Purchasers as the Administrative Agent or any Purchaser may
reasonably request).
          (i) Purchasers’ Reliance. Seller acknowledges that the Administrative
Agent and the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon Seller’s identity as a legal entity that is separate
from the Norwegian Company, each of the Originators, the Performance Guarantor
and their respective other Affiliates (collectively, the “RPM Group”).
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Administrative Agent or any Purchaser may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of the members of the RPM Group thereof and not just a
division thereof. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:
     (A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any member of the RPM Group (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
     (B) compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to Seller by such

16



--------------------------------------------------------------------------------



 



employees, consultants and agents and, to the extent any employee, consultant or
agent of Seller is also an employee, consultant or agent of a member of the RPM
Group, allocate the compensation of such employee, consultant or agent between
Seller and the members of the RPM Group on a basis that reflects the services
rendered to Seller and the RPM Group;
     (C) clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of a member of the RPM Group,
Seller shall lease such office at a fair market rent;
     (D) have separate stationery, invoices and checks in its own name;
     (E) conduct all transactions with the members of the RPM Group strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and the RPM Group on the basis of actual use to the extent practicable and, to
the extent such allocation is not practicable, on a basis reasonably related to
actual use;
     (F) at all times have a Board of Directors consisting of not less than
three members, at least one member of which is an Independent Director;
     (G) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
     (H) maintain Seller’s books and records separate from those of the members
of the RPM Group and otherwise readily identifiable as its own assets rather
than assets of a member of the RPM Group;
     (I) prepare its financial statements separately from those of the RPM Group
and insure that any consolidated financial statements of the RPM Group (or any
member thereof) that include Seller and that are filed with the Securities and
Exchange Commission or any other governmental agency have notes clearly stating
that Seller is a separate legal entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;
     (J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
members of the RPM Group and only maintain bank accounts

17



--------------------------------------------------------------------------------



 



or other depository accounts to which Seller alone is the account party, into
which Seller alone (or Servicer, on Seller’s behalf) makes deposits and from
which Seller alone (or Servicer, on Seller’s behalf, or the Administrative Agent
hereunder) has the power to make withdrawals;
     (K) pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by a member of the RPM Group or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));
     (L) operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to Originators thereunder for the
purchase of Receivables from Originators under the Receivables Sale Agreement,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;
     (M) maintain its Organic Documents in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Organic
Documents in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.1(i);
     (N) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement and the Performance Undertaking, such that it does
not amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Sale Agreement or the Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Administrative Agent and each of the Purchasers;
     (O) maintain its legal separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or

18



--------------------------------------------------------------------------------



 



substantially all of the assets of, any Person, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary;
     (P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained;
     (Q) maintain its investment in the Norwegian Company at a level not to
exceed 5% of the Norwegian Company’s outstanding voting Equity Interests; and
     (R) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Calfee, Halter &
Griswold, LLP, as counsel for Seller, in connection with the closing or initial
Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.
          (j) Collections. Such Seller Party will cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Administrative Agent as contemplated
by this Agreement and except that Seller may authorize the Servicer to make
deposits to and withdrawals from the Collection Accounts prior to delivery of
the Collection Notices.
          (k) Taxes. Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of the Administrative Agent or any of the Purchasers.
          (l) Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.

19



--------------------------------------------------------------------------------



 



          (m) Payment to Originators. With respect to any Receivable purchased
by Seller from an Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.
     Section 7.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms:
          (a) Name Change, Offices and Records. Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Administrative
Agent and each Purchaser at least forty-five (45) days’ prior written notice
thereof and (ii) delivered to the Administrative Agent all financing statements,
instruments and other documents reasonably requested by the Administrative Agent
or any Purchaser in connection with such change or relocation.
          (b) Change in Payment Instructions to Obligors. Except as may be
required by the Administrative Agent pursuant to Section 8.2(b), such Seller
Party will not add or terminate any bank as a Collection Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Administrative Agent and the
Purchasers shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy. No
Seller Party will, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), no Seller Party will, or will permit any
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto in any material respect other than in accordance
with the Credit and Collection Policy.
          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Administrative Agent and the Purchasers in, to and

20



--------------------------------------------------------------------------------



 



under any of the foregoing property, against all claims of third parties
claiming through or under Seller or any Originator.
          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.
          (f) Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to any Originator in respect thereof, without the prior written
consent of the Administrative Agent and the Purchasers, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement.
          (g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).
          (h) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans (as defined in the Receivables Sale Agreement), and
(iii) other current accounts payable arising in the ordinary course of business
and not overdue.
          (i) Prohibition on Additional Negative Pledges. Seller will not (and
will not authorize any Originator to) enter into or assume any agreement (other
than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Adverse Claim upon the Receivables, Collections or
Related Security except as contemplated by the Transaction Documents, or
otherwise prohibiting or restricting any transaction contemplated hereby or by
the other Transaction Documents. Seller will not (and will not authorize any
Originator to) enter into or assume any agreement creating any Adverse Claim
upon the Subordinated Notes (as defined in the Receivables Sale Agreement).
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
     Section 8.1 Designation of Servicer.
     (a) The servicing, administration and collection of the Receivables shall
be conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. RPM-Delaware is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. At any time after the occurrence of an Amortization
Event, the Administrative Agent and the Purchasers may at any time designate as
Servicer any Person to succeed RPM-Delaware or any successor Servicer.
     (b) RPM-Delaware may delegate, and RPM-Delaware hereby advises the
Purchasers and the Administrative Agent that it has delegated, to the
Originators, as sub-servicers of the Servicer, certain of its duties and
responsibilities as Servicer hereunder in

21



--------------------------------------------------------------------------------



 



respect of the Receivables originated by such Originators. Without the prior
written consent of the Purchasers, the Servicer shall not be permitted to
delegate any of its duties or responsibilities as Servicer to any Person other
than (i) Seller, (ii) the Originators, and (iii) with respect to certain
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices, except as permitted in Section 8.1(a). Seller shall not be
permitted to further delegate to any other Person any of the duties or
responsibilities of Servicer delegated to it by RPM-Delaware. If at any time
following the occurrence of an Amortization Event, the Purchasers shall
designate as Servicer any Person other than RPM-Delaware, all duties and
responsibilities theretofore delegated by RPM-Delaware to Seller or any
Originator may, at the discretion of any of the Administrative Agent, be
terminated forthwith on notice given by the Administrative Agent or any
Purchaser to the Administrative Agent or the other Purchaser, as applicable,
RPM-Delaware and to Seller.
     (c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Administrative Agent and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Administrative Agent and the Purchasers shall be entitled
to deal exclusively with Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Administrative Agent
and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than Servicer in order for communication to
the Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Servicer, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.
     Section 8.2 Duties of Servicer.
     (a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
     (b) The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall effect a Collection
Account Agreement substantially in the form of Exhibit VI with each bank party
to a Collection Account at any time. In the case of any remittances received in
any Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Administrative Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any

22



--------------------------------------------------------------------------------



 



other Person to deposit or otherwise credit to such new depositary account any
cash or payment item other than Collections.
     (c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections (or such funds or other assets arising therefrom) in
accordance with Article II. The Servicer shall, upon the request of any Agent,
segregate, in a manner acceptable to the Administrative Agent and the
Purchasers, all cash, checks and other instruments received by it from time to
time constituting Collections from the general funds of the Servicer or Seller
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
     (d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable, Defaulted Receivable
or Charged-Off Receivable or limit the rights of the Administrative Agent or the
Purchasers under this Agreement. Notwithstanding anything to the contrary
contained herein, the Administrative Agent shall have the absolute and unlimited
right to direct the Servicer to commence or settle any legal action with respect
to any Receivable or to foreclose upon or repossess any Related Security.
     (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of any Agent, deliver
or make available to the Administrative Agent all such Records, at a place
selected by the Administrative Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables. The
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.
     (f) Any payment by an Obligor in respect of any indebtedness owed by it to
an Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

23



--------------------------------------------------------------------------------



 



     Section 8.3 Collection Notices. The Administrative Agent is authorized at
any time to date and to deliver to the Collection Banks the Collection Notices.
Seller hereby transfers to the Administrative Agent for the benefit of the
Purchasers, effective when the Administrative Agent delivers such notice, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. In
case any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Administrative Agent, and
agrees that the Administrative Agent shall be entitled after the occurrence of
an Amortization Event to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.
     Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Purchasers of
their rights hereunder shall not release the Servicer, any Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
     Section 8.5 Reports. The Servicer shall compile and complete the following
reports based on information received by it from the Originators under the
Receivables Sale Agreement and forward to the Administrative Agent and the
Purchasers (i) on the 15th day of each month or if such date is not a Business
Day, the next Business Day (the “Monthly Reporting Date”), and at such times as
the Administrative Agent or any Purchaser shall request (an “Interim Reporting
Date”), a Receivables Report and (ii) at such times as the Administrative Agent
or any Purchaser shall reasonably request, a listing by Obligor of all
Receivables together with an aging of such Receivables.
     Section 8.6 Servicing Fees. In consideration of RPM-Delaware’s agreement to
act as Servicer hereunder, the Purchasers hereby agree that, so long as
RPM-Delaware shall continue to perform as Servicer hereunder, Seller shall pay
over to RPM-Delaware a fee (the “Servicing Fee”) on the first calendar day of
each month, in arrears for the immediately preceding month, equal to 1% per
annum of the average aggregate Outstanding Balance of all Receivables during
such period, as compensation for its servicing activities.
ARTICLE IX.
AMORTIZATION EVENTS
     Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:
     (a) Any Seller Party shall fail to make any payment or deposit required
under this Agreement or any other Transaction Document to which it is a party on
or within one (1) Business Day after the date on which the same is required to
be made.

24



--------------------------------------------------------------------------------



 



     (b) Any Seller Party shall fail to perform or observe any covenant
contained in any provision of Section 7.2 (other than Section 7.2(c)) or
Section 8.5.
     (c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 9.1) or any other Transaction Document to which it is
a party and such failure shall continue for three (3) consecutive Business Days
following the earlier to occur of (i) notice from the Administrative Agent or
any Purchaser of such non-performance or non-observance, or (ii) the date on
which a Responsible Officer of such Seller Party otherwise becomes aware of such
non-performance or non-observance.
     (d) Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document required to be delivered pursuant hereto or thereto shall prove to have
been incorrect when made or deemed made in any material respect and is not cured
within five (5) Business Days following the earlier to occur of (i) notice from
the Administrative Agent or any Purchaser of such inaccuracy or (ii) the date on
which a Responsible Officer of such Seller Party otherwise becomes aware of such
inaccuracy; provided that the materiality threshold in this subsection shall not
be applicable with respect to any representation or warranty which itself
contains a materiality threshold although the five (5) Business Day cure period
shall continue to apply.
     (e) (i) Seller shall default in the payment when due of any principal or of
or interest on any Indebtedness, or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness; or
(ii) any Originator shall default, or the Performance Guarantor or any of its
Subsidiaries (other than an Originator or Seller) shall default, in the payment
when due of any principal or of or interest on any Material Indebtedness; or any
event or condition shall occur which results in the acceleration of the maturity
of any such Material Indebtedness.
     (f) (i) Any Seller Party, any Originator or any Significant Subsidiary (as
defined in the RPM Credit Agreement) shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by or against any Seller Party, any
Originator or any Significant Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) any Seller Party, any Originator or any Significant Subsidiary shall
take any corporate action to authorize any of the actions set forth in clauses
(i) or (ii) above in this subsection (f).
     (g) Seller shall fail to comply with the terms of Section 2.6 hereof.
     (h) As at the end of any calendar month:

25



--------------------------------------------------------------------------------



 



     (i) the average of the Dilution Ratios for the three months then most
recently ended shall exceed 4.5%;
     (ii) the Days Sales Outstanding shall not exceed 73; or
     (iii) the average of the Past Due Ratios for the three months then most
recently ended shall exceed 6.0%.
     (i) A Change of Control shall occur.
     (j) (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $40,000,000, individually or in the aggregate,
shall be entered against the Servicer on claims not covered by insurance or as
to which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for ten (10) consecutive days without a
stay of execution.
     (k) Either (i) the “Termination Date” under and as defined in the
Receivables Sale Agreement shall occur with respect to any Originator or
(ii) any Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Receivables Sale Agreement, provided, however,
that upon 30 days’ prior written notice, an Originator may cease to sell or
contribute Receivables to the Seller under the Receivables Sale Agreement
without causing an Amortization Event under this Agreement if (1) such
Originator has consolidated or merged with or into another Originator, or (2) to
the extent that (a) Aggregate Capital plus Aggregate Reserves continue to be
equal to or less than the Net Receivables Balance after such Originator ceases
to sell or contribute, (b) RPM-Delaware and the remaining Originators agree to
such modified transaction terms which may be requested by the Administrative
Agent and the Purchasers as being necessary to maintain an implied rating
equivalent to the implied rating of the facility evidenced by this Agreement
prior to such Originator ceasing to sell or contribute, as determined in the
exercise of the Administrative Agent’s and the Purchasers’ reasonable credit
judgment, including to (I) establish the Dilution Ratio, Delinquency Ratio and
Past Due Ratio for this Agreement after such Originator ceases to sell or
contribute which shall be set and calculated consistent with the methodology
used to set and calculate such ratios prior to such Originator ceasing to sell
or contribute, (II) establish Concentration Limits and Aggregate Reserves (such
Aggregate Reserves to be structured to an “AA” level using S&P’s trade
receivables securitization methodology) for the facility evidenced by this
Agreement after such Originator ceases to sell or contribute which shall be set
and calculated consistent with such methodology prior to such Originator’s
ceasing to sell or contribute and (III) establish standards for items (ii)-(v)
of the definition of “Eligible Receivable” which are consistent with those
required for the Facility prior to such Originator’s ceasing to sell or
contribute and are based on the Receivables of the remaining Originators, and
(c) no Amortization Event or Potential Amortization Event shall exist after such
Originator shall cease to sell or contribute.

26



--------------------------------------------------------------------------------



 



     (l) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.
     (m) The Performance Guarantor shall fail to pay, upon demand, any amount
required to be paid by it under the Performance Undertaking, or the Performance
Undertaking shall cease to be effective or to be the legally valid, binding and
enforceable obligation of RPM-Delaware, or RPM-Delaware shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
     (n) RPM-Delaware shall permit the Indebtedness of RPM-Delaware and its
Subsidiaries, determined on a consolidated basis, on any date to exceed 65% of
the sum of such Indebtedness and consolidated shareholders’ equity of
RPM-Delaware and its consolidated Subsidiaries on such date.
     (o) RPM-Delaware shall permit the ratio, calculated as at the end of each
fiscal quarter ending after the date of this Agreement for the four fiscal
quarters then ended, of EBITDA for such period to Interest Expense for such
period to be less than 3.5:1.0.
     Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of
either of the Purchasers, shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(f)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Administrative Agent and the Purchasers otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

27



--------------------------------------------------------------------------------



 



ARTICLE X.
INDEMNIFICATION
     Section 10.1 Indemnities by the Seller. Without limiting any other rights
that the Administrative Agent or any Purchaser may have hereunder or under
applicable law, Seller hereby agrees to indemnify (and pay upon demand to) the
Administrative Agent and each of the Purchasers and their respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees (which
attorneys may be employees of the Administrative Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables excluding, however,
in all of the foregoing instances:
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
          (b) Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Purchasers of Purchaser Interests as a loan or loans by the
Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
     (i) any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect when made or deemed made;
     (ii) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract

28



--------------------------------------------------------------------------------



 



related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
     (iii) any failure of any Seller Party or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
     (iv) any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
     (vi) the commingling of Collections of Receivables at any time with other
funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to any Seller Party or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
     (viii) any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (ix) any Amortization Event described in Section 9.1(f);
     (x) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from any Originator, free and clear of any Adverse Claim
(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to the applicable Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

29



--------------------------------------------------------------------------------



 



     (xi) any failure to vest and maintain vested in the Administrative Agent
for the benefit of the Purchasers, or to transfer to the Administrative Agent
for the benefit of the Purchasers, legal and equitable title to, and ownership
of, a first priority perfected undivided percentage ownership interest (to the
extent of the Purchaser Interests contemplated hereunder) or security interest
in the Receivables, the Related Security and the Collections, free and clear of
any Adverse Claim (except as created by the Transaction Documents);
     (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
     (xiii) any action or omission by any Seller Party which reduces or impairs
the rights of the Administrative Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;
     (xiv) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
     (xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
     Section 10.2 Indemnities by the Servicer. Without limiting any other rights
that the Administrative Agent or any Purchaser may have hereunder or under
applicable law, Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the
Administrative Agent or such Purchaser) and disbursements (all of the foregoing
being collectively referred to as “Servicer Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of Servicer’s
failure to duly and punctually perform its obligations under this Agreement
excluding, however, in all of the foregoing instances:
          (a) Servicer Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Servicer Indemnified Amounts
resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification; and
          (b) Servicer Indemnified Amounts to the extent the same includes
losses in respect of Receivables that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor;

30



--------------------------------------------------------------------------------



 



provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
Collections received by the Servicer and required to be remitted by it under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, Servicer shall indemnify the Indemnified Parties for Servicer
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to the Servicer) relating to or resulting from:
     (i) any representation or warranty made by Servicer (or any officers of
Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;
     (ii) the failure by Servicer to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;
     (iii) any failure of Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
     (iv) the commingling by the Servicer of Collections of Receivables or funds
or other assets arising therefrom at any time with other funds;
     (v) any investigation, litigation or proceeding relating to Servicer in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
     (vi) any Amortization Event of the described in Section 9.1(f) with respect
to Servicer; and
     (vii) any action or omission by Servicer relating to its obligations
hereunder which reduces or impairs the rights of the Administrative Agent or the
Purchasers with respect to any Receivable or the value of any such Receivable.
     Section 10.3 Increased Cost and Reduced Return. If after the date hereof,
any Purchaser shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy), any accounting principles
or any change in any of the foregoing, or any change in the interpretation or
administration thereof by the Financial Accounting Standards Board (“FASB”), any
governmental authority, any central bank or any comparable agency charged with
the interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency: (i) that subjects any Purchaser to any charge or withholding on or with
respect to this Agreement or a Purchaser’s obligations hereunder, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser of any amounts payable hereunder (except for changes in the rate of
tax on the overall net income of a Purchaser or taxes excluded by Section 10.1)
or

31



--------------------------------------------------------------------------------



 



(ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Purchaser, or credit extended by a
Purchaser pursuant to this Agreement or (iii) that imposes any other condition
the result of which is to increase the cost to a Purchaser of performing its
obligations hereunder, or to reduce the rate of return on a Purchaser’s capital
as a consequence of its obligations hereunder, or to reduce the amount of any
sum received or receivable by a Purchaser under this Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the applicable Purchaser, Seller
shall pay to such Purchaser, such amounts charged to such Purchaser or such
amounts to otherwise compensate such Purchaser for such increased cost or such
reduction. Notwithstanding the foregoing, no Purchaser that is not organized
under the laws of the United States of America, or a state thereof, shall be
entitled to reimbursement or compensation hereunder unless and until it has
delivered to the Seller two (2) duly completed and signed originals of United
States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable, certifying
in either case that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes.
     Section 10.4 Other Costs and Expenses. Subject to the limitations set forth
in the Fee Letter, Seller shall pay to the Administrative Agent and the
Purchasers on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Purchasers’ auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for the Administrative Agent and the
Purchasers (which such counsel may be employees of the Administrative Agent or a
Purchaser) with respect thereto and with respect to advising the Administrative
Agent and the Purchasers as to their respective rights and remedies under this
Agreement. Seller shall pay to the Administrative Agent and the Purchasers on
demand any and all costs and expenses of the Administrative Agent and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.
ARTICLE XI.
THE ADMINISTRATIVE AGENT
     Section 11.1 Appointment.
          (a) Each Purchaser hereby irrevocably designates and appoints Wachovia
Bank, National Association, as Administrative Agent hereunder, and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser, and no implied

32



--------------------------------------------------------------------------------



 



covenants,functions, responsibilities, duties, obligations or liabilities on the
part of the Administrative Agent shall be read into this Agreement or otherwise
exist against the Administrative Agent.
          (b) The provisions of this Article XI are solely for the benefit of
the Administrative Agent and the Purchasers, and neither of the Seller Parties
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article XI, except that this Article XI shall not affect any
obligations which the Administrative Agent or any Purchaser may have to either
of the Seller Parties under the other provisions of this Agreement.
          (c) In performing its functions and duties hereunder, the
Administrative Agent shall act solely as the agent of the Purchasers and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either of the Seller Parties or any of their
respective successors and assigns.
     Section 11.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     Section 11.3 Exculpatory Provisions. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them or any Person
described in Section 11.2 under or in connection with the Transaction Documents
(except for its, their or such Person’s own bad faith, gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Purchasers
or other agents for any recitals, statements, representations or warranties made
by the Seller contained in any Transaction Document or in any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, any Transaction Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of either of the Seller Parties to perform its respective obligations
hereunder, or for the satisfaction of any condition specified in Article VI,
except receipt of items required to be delivered to the Administrative Agent.
The Administrative Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, any Transaction
Document, or to inspect the properties, books or records of the Seller Parties.
This Section 11.3 is intended solely to govern the relationship between the
Administrative Agent, on the one hand, and the Purchasers on the other.
     Section 11.4 Reliance by the Administrative Agent and the Purchasers.
          (a) The Administrative Agent and each Purchaser shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller Parties), independent

33



--------------------------------------------------------------------------------



 



accountants and other experts selected by the Administrative Agent or such
Purchaser. The Administrative Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of each Purchaser (except where another provision of this
Agreement specifically authorizes the Administrative Agent to take action based
on the instructions of either Purchaser).
          (b) Any action taken by the Administrative Agent in accordance with
Section 11.4(a) shall be binding upon all Purchasers.
     Section 11.5 Notice of Amortization Events. Neither the Administrative
Agent nor any Purchaser shall be deemed to have knowledge or notice of the
occurrence of any Amortization Event or Potential Amortization Event unless it
has received notice from the Administrative Agent or another Purchaser, as
applicable, or a Seller Party referring to this Agreement, stating that an
Amortization Event or Potential Amortization Event has occurred hereunder and
describing such Amortization Event or Potential Amortization Event. In the event
that the Administrative Agent or any Purchaser receives such a notice, it shall
promptly give notice thereof to the Administrative Agent and the other
Purchasers, as applicable. The Administrative Agent shall take such action with
respect to such Amortization Event or Potential Amortization Event as shall be
directed by any Purchaser.
     Section 11.6 Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the Purchasers expressly acknowledges that neither the Administrative
Agent, nor any of the Administrative Agent’s officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including, without limitation, any review of the affairs of the Seller Parties,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each of the Purchasers also represents and warrants to the
Administrative Agent and the other Purchasers that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller
Parties and made its own decision to enter into this Agreement. Each of the
Purchasers also represents that it will, independently and without reliance upon
the Administrative Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, prospects, financial and other
condition and creditworthiness of the Seller Parties. Neither the Administrative
Agent nor any Purchaser, nor any of their respective Affiliates, shall have any
duty or responsibility to provide any party to this Agreement with any credit or
other information concerning the business, operations, property, prospects,
financial and other condition or creditworthiness of the Seller Parties which
may come into the possession of such Person or any of its respective officers,
directors, employees, agents, attorneys-in-fact or affiliates.

34



--------------------------------------------------------------------------------



 



     Section 11.7 Indemnification of Administrative Agent.
          (a) Each Purchaser agrees to indemnify the Administrative Agent and
its officers, directors, employees, representatives and agents (to the extent
not reimbursed by the Seller Parties and without limiting the obligation of the
Seller Parties to do so), ratably in accordance with their respective
Percentages or Capital, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Administrative Agent in
its capacity as Administrative Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such Person as a result of, or arising out of, or in any
way related to or by reason of, any of the transactions contemplated hereunder
or the execution, delivery or performance of this Agreement or any other
document furnished in connection herewith (but excluding any such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the bad faith, gross negligence
or willful misconduct of the Administrative Agent or such Person as finally
determined by a court of competent jurisdiction).
     Section 11.8 Administrative Agent in its Individual Capacity. The
Administrative Agent in its individual capacity and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Seller Parties and their Affiliates as though the Administrative Agent were
not the Administrative Agent hereunder. With respect to its Purchaser Interests,
if any, pursuant to this Agreement, the Administrative Agent shall have the same
rights and powers under this Agreement as any Purchaser and may exercise the
same as though it were not the Administrative Agent, and the terms “Purchaser”
and “Purchasers” shall include the Administrative Agent in its individual
capacity.
     Section 11.9 Successor Administrative Agent. The Administrative Agent, upon
five (5) days’ notice to the Seller Parties and the Purchasers, may voluntarily
resign and may be removed at any time, with or without cause, by both
Purchasers, whereupon Fifth Third Bank shall become the successor Administrative
Agent; provided, however, that Wachovia Capital Markets, LLC shall not
voluntarily resign as the Administrative Agent so long as Wachovia’s Commitment
remains in effect or Wachovia has any outstanding Purchaser Interests hereunder.
Upon resignation or replacement of any Administrative Agent in accordance with
this Section 11.9, the retiring Administrative Agent shall execute such UCC-3
assignments and amendments, and assignments and amendments of the Transaction
Documents, as may be necessary to give effect to its replacement by a successor
Administrative Agent. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Article X and this
Article XI shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
     Section 11.10 [RESERVED].
     Section 11.11 UCC Filings. Each of the Purchasers hereby expressly
recognizes and agrees that the Administrative Agent may be designated as the
secured party of record on the

35



--------------------------------------------------------------------------------



 



various UCC filings required to be made under this Agreement and the party
entitled to amend, release and terminate the UCC filings under the Receivable
Sale Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Purchasers and that such listing
will not affect in any way the status of the Purchasers as the true parties in
interest with respect to the Purchaser Interests. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article XI.
ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS
     Section 12.1 Assignments. Any Purchaser may at any time and from time to
time assign to one or more Persons (each, an “Assignee Purchaser”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Assignee Purchaser and such
selling Purchaser. The consent of the Seller (which consent shall not be
unreasonably withheld or delayed) shall be required prior to the effectiveness
of any such assignment other than to an existing Purchaser. Each assignee of a
Purchaser must (i) have a short-term debt rating of A-1 or better by S&P and P-1
by Moody’s Investor Service, Inc. or a long term debt rating of “A” by S&P and
“A2” or better by Moody’s. Upon delivery of the executed Assignment Agreement to
the Administrative Agent, such selling Purchaser shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the Assignee
Purchaser shall for all purposes be a Purchaser party to this Agreement and
shall have all the rights and obligations of a Purchaser under this Agreement to
the same extent as if it were an original party hereto and thereto, and no
further consent or action by Seller, the Purchasers or the Administrative Agent
shall be required. Neither Seller nor the Servicer shall have the right to
assign its rights or obligations under this Agreement.
     Section 12.2 Participations. Any Purchaser may, in the ordinary course of
its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and Purchaser Interest.
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement. Each Purchaser agrees
that any agreement between such Purchaser and any such Participant in respect of
such participating interest shall not restrict such Purchaser’s right to agree
to any amendment, supplement, waiver or modification to this Agreement, except
for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

36



--------------------------------------------------------------------------------



 



ARTICLE XIII.
[RESERVED].
ARTICLE XIV.
MISCELLANEOUS
     Section 14.1 Waivers and Amendments.
     (a) No failure or delay on the part of the Administrative Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
     (b) No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this
Section 14.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed by the Purchasers, the
Seller and the Administrative Agent.
Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Administrative Agent may amend this Agreement
solely to add additional Persons as Purchasers hereunder and (ii) the
Administrative Agent and the Purchasers may enter into amendments to modify any
of the terms or provisions of Article XI, Article XII, or Section 14.13 of this
Agreement without the consent of Seller, provided that such amendment has no
negative impact upon Seller. Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon Seller, the Purchasers and the Administrative Agent.
     Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. Seller hereby authorizes the Purchasers to effect purchases
and Tranche Period and Discount Rate selections based on telephonic notices made
by any Person whom the Administrative Agent in good faith believes to be acting
on behalf of Seller. Seller agrees to deliver promptly to the Administrative
Agent a written confirmation of each telephonic notice signed by an authorized

37



--------------------------------------------------------------------------------



 



officer of Seller; provided, however, the absence of such confirmation shall not
affect the validity of such notice. If the written confirmation differs from the
action taken by the Administrative Agent, the records of the Administrative
Agent shall govern absent manifest error.
     Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.3 or 10.4) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
     Section 14.4 Protection of Purchaser Interests.
     (a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Administrative Agent or the Purchasers to exercise and enforce their rights
and remedies hereunder. At any time after the occurrence of an Amortization
Event, the Administrative Agent may, or the Administrative Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.
     (b) If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 10.4. Each Seller Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.

38



--------------------------------------------------------------------------------



 



     Section 14.5 Confidentiality.
     (a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Originators,
the Administrative Agent, the Purchasers and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that such party and
its directors, officers and employees may disclose such information (i) to such
party’s external accountants, attorneys, investors, potential investors and
credit enhancers and the agents or advisors of such Persons and (ii) as required
by any applicable law, regulation or order of any judicial or administrative
proceeding provided that each party shall use commercially reasonable efforts to
ensure, to the extent permitted given the circumstances, that any such
information which is so disclosed is kept confidential.
     (b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Administrative Agent and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Purchasers, and (iii) to any rating agency, and to any officers,
directors, employees, outside accountants, advisors and attorneys of any of the
foregoing, provided each such Person is advised of the confidential nature of
such information and, in the case of a Person described in clause (ii) above,
agrees to be bound by the provisions of this Section 14.5. In addition, the
Administrative Agent and the Purchasers may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.
     Section 14.6 [RESERVED].
     Section 14.7 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of the Administrative
Agent or any Purchaser, no claim may be made by any Seller Party or any other
Person against the Administrative Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
     Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT

39



--------------------------------------------------------------------------------



 



THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR REMEDIES HEREUNDER
IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
     Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE ADMINISTRATIVE AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH
OF MANHATTAN, NEW YORK.
     Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
     Section 14.11 Integration; Binding Effect; Survival of Terms.
     (a) This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies

40



--------------------------------------------------------------------------------



 



with respect to (i) any breach of any representation and warranty made by any
Seller Party pursuant to Article V, (ii) the indemnification and payment
provisions of Article X, and Sections 14.5 and 14.6 shall be continuing and
shall survive any termination of this Agreement.
     Section 14.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 14.13 Characterization.
     (a) It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
of the Purchasers and the Administrative Agent for all representations,
warranties, covenants and indemnities made by Seller pursuant to the terms of
this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser or the Administrative Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
Person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or any Originator.
     (b) In addition to any ownership interest which the Administrative Agent
may from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids. The Administrative Agent and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.

41



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

          RPM FUNDING CORPORATION, as Seller
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary       

Address:
RPM Funding Corporation
2628 Pearl Road, Suite 100
Medina, Ohio 44258
Attention: Treasurer
Phone: (330) 273-8837
Fax: (330) 225-6574

          RPM INTERNATIONAL INC., as Servicer
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Vice President, General Counsel and Secretary       

Address:
RPM International Inc.
2628 Pearl Road
P.O. Box 777
Medina, Ohio 44258
Attention: Treasurer
Phone: (330) 273-8837
Fax: (330) 225-6574

42



--------------------------------------------------------------------------------



 



          FIFTH THIRD BANK, as a Purchaser
      By:   /s/ Andrew D. Jones         Name:   Andrew D. Jones        Title:  
Assistant Vice President       

Address:
Fifth Third Bank
38 Fountain Square Plaza, MD 109046
Cincinnati, OH 45263
Attention: Andrew D. Jones
Phone: (513) 534-0836
Fax: (513) 534-0319

43



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Purchaser and as
Administrative Agent

                By:   /s/ Michael J. Landry         Name:   Michael J. Landry   
    Title:   Vice President       

Address:   Wachovia Bank, National Association
171 17th Street, N.W., 4th Floor
Mail-stop GA4524
Atlanta, GA 30363
Attention: Michael Landry
Phone: (404) 214-6388
Fax: (404) 214-5481

44



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
          “Adjusted Dilution Ratio” means, at any time, the rolling average of
the Dilution Ratio for the 12 Calculation Periods then most recently ended.
          “Adjusted Eligible Receivables” means the aggregate Outstanding
Balance of Eligible Receivables less (i) the Cash Discount Exposure Factor;
(ii) the Contractual Rebate Accruals; (iii) the aggregate Outstanding Balance of
all State Government Receivables in excess of 3% of the aggregate Outstanding
Balance of all Receivables; (iv) the aggregate Outstanding Balance of all other
Government Receivables in excess of 5% of the aggregate Outstanding Balance of
all Receivables; (v) the aggregate Outstanding Balance of all Canadian
Receivables in excess of 3% of the aggregate Outstanding Balance of all
Receivables; (vi) the aggregate Outstanding Balance of all Foreign Receivables
in excess of 3% of the aggregate Outstanding Balance of all Receivables; (vii)
the aggregate Outstanding Balance of all Eligible Receivables which by their
terms are due 62-91 days after the date of invoice in excess of 15% of the
aggregate Outstanding Balance of all Receivables; (viii) the aggregate
Outstanding Balance of all Eligible Receivables which by their terms are due
92-121 days after the date of invoice in excess of 3% of the aggregate
Outstanding Balance of all Receivables; and (ix) Excluded Government
Receivables; provided, however, that either Purchaser may, upon not less than
five Business Days’ notice to Seller and the other Purchaser, decrease or
eliminate any of the percentages specified in clauses (iii)-(viii) of this
definition.
          “Administrative Agent” has the meaning set forth in the preamble to
this Agreement.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

45



--------------------------------------------------------------------------------



 



          “Aggregate Capital” means, on any date of determination, the aggregate
amount of Capital of all Purchaser Interests outstanding on such date.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Reserve Percentage” means, on any date of determination,
the greater of (i) the Required Reserve Factor Floor and (ii) the sum of the
Loss Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve.
          “Aggregate Reserves” means the Aggregate Reserve Percentage multiplied
by the Net Receivables Balance.
          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Aggregate Capital and unpaid Obligations (whether due or accrued) at such
time.
          “Agreement” means this Receivables Purchase Agreement, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
          “Alternate Base Rate” means for any day, the rate per annum equal to
the higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate, plus, in either case, the Applicable
Margin. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 9.1(f)(ii), (iii) the Business Day
specified in a written notice from any Agent following the occurrence of any
other Amortization Event, and (iv) the date which is 10 Business Days after the
Purchasers’ receipt of written notice from Seller that it wishes to terminate
the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Section 9.1.
          “Applicable Margin” means, for so long as the Servicer has investment
grade public debt ratings from any two of (i) S&P, (ii) Moody’s, or (iii) Fitch
Ratings 1.75%, otherwise, 2.25%.
          “Assignee Purchaser” has the meaning set forth in Section 12.1.
          “Assignment Agreement” has the meaning set forth in Section 12.1.
          “Authorized Officer” means, with respect to any Person, its president,
corporate controller, treasurer, chief financial officer or secretary.
          “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or

46



--------------------------------------------------------------------------------



 



(iii) is terminated prior to the date on which it was originally scheduled to
end; an amount equal to the excess, if any, of (A) the Yield (as applicable)
that would have accrued during the remainder of the Tranche Periods determined
by the applicable Purchaser to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received during the remainder of such period by the holder of such Purchaser
Interest from investing the portion of such Capital not so allocated. In the
event that the amount referred to in clause (B) exceeds the amount referred to
in clause (A), the relevant Purchaser or Purchasers agree to pay to Seller the
amount of such excess. All Broken Funding Costs shall be due and payable
hereunder upon written demand.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York or Atlanta, Georgia and The Depository
Trust Company of New York is open for business, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate or LMIR, any day on which dealings in dollar deposits are carried on in the
London interbank market.
          “Calculation Period” means a calendar month.
          “Canadian Receivable” means a Receivable as to which the Obligor
(a) if a natural person, is a resident of Canada, and (b) if a corporation or
other business entity, is organized under the laws of and/or maintains its chief
executive office in Canada.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Administrative Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
          “Capital Lease Obligations” means, as to any Person, the obligations
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13).

47



--------------------------------------------------------------------------------



 



          “Cash Discount Exposure Factor” means 1.5% multiplied by the aggregate
Outstanding Balance of all Receivables less than 31 days past due; provided that
the Administrative Agent, by written notice to the Seller, the Servicer and each
Purchaser, may modify the factors appearing in this definition as may be
necessary to more accurately reflect the cash discounts offered by the
Originators to Obligors.
          “Change of Control” has the meaning set forth in the Receivables Sale
Agreement.
          “Charged-Off Receivable” means a Receivable: (i) as to which the
Obligor thereof has taken any action, or suffered any event to occur, of the
type described in Section 9.1(f) (as if references to Seller Party therein refer
to such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.
          “Collection Account Agreement” means an agreement among an Originator,
Seller, the Administrative Agent and a Collection Bank perfecting the
Administrative Agent’s security interest in one or more Collection Accounts.
          “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.
          “Collection Notice” means a notice, in substantially the form attached
to any Collection Account Agreement from the Administrative Agent to a
Collection Bank, terminating the Seller Parties’ rights to access, or give
instructions with respect to, any Collection Account.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, Finance Charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Commitment” means, for each Purchaser, the commitment of such
Purchaser to purchase Purchaser Interests from Seller, in an amount not to
exceed (i) in the aggregate, the amount set forth opposite such Purchaser’s name
on Schedule A to this Agreement, as such amount may be modified in accordance
with the terms hereof and (ii) with respect to any individual purchase
hereunder, its Percentage of the Purchase Price therefor.
          “Concentration Limit” means, at any time, for any Obligor and its
Affiliates, considered as if they were one and the same Obligor, the percentage
of Adjusted Eligible Receivables set forth in the table below opposite such
Obligor’s applicable short-term unsecured debt ratings Moody’s (or in the
absence thereof, the equivalent long term unsecured senior debt ratings), or
such other amount (a “Special Concentration Limit”) for such Obligor designated
by the Purchasers:

48



--------------------------------------------------------------------------------



 



                                      Allowable % of Short-Term   Long-Term S&P
  Short-Term   Long-Term   Adjusted Eligible S&P Rating   Rating   Moody’s
Rating   Moody’s Rating   Receivables
A-1+
  AAA   P-1   Aaa     12 %
A-1
  AA+, AA, AA- or A+   P-1   Aa1, Aa2, Aa3 or A1     10 %
A-2
  A, A- or BBB+   P-2   A2, A3 or Baa1     6 %
A-3
  BBB or BBB-   P-3   Baa2 or Baa3     4.5 %
Below A-3 or Not Rated by either S&P or Moody’s
  Below BBB- or Not Rated by either S&P or Moody’s   Below P-3 or Not Rated by
either S&P or Moody’s   Below Baa3 or Not Rated by either S&P or Moody’s     3 %

; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) either of the Purchasers may, upon not
less than five Business Days’ notice to Seller, cancel any Special Concentration
Limit. As of the date hereof, (x) the Special Concentration Limit for The Home
Depot, Inc. and its Affiliates is 20% of Adjusted Eligible Receivables; (y) the
Special Concentration Limit for Ace Hardware and its Affiliates is 4% of
Adjusted Eligible Receivables, and (z) the Special Concentration Limit for
Lowe’s Companies, Inc. and its Affiliates is 12% of Adjusted Eligible
Receivables.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
          “Contractual Rebate Accrual” means, with respect to any Receivable on
any date of determination, the ending balance of all accounting accruals or
reserves for Rebates on such Receivable; provided that the Administrative Agent,
by written notice to the Seller, Servicer and each Purchaser may require an
adjustment to the Contractual Rebate Accrual if its determines pursuant to a
Review that accounting accruals and reserves do not accurately reflect the
actual amount of Rebates.
          “Credit and Collection Policy” means the Originators’ credit and
collection policies and practices relating to Contracts and Receivables existing
on the date hereof and summarized in Exhibit VIII hereto, as modified from time
to time in accordance with this Agreement.
          “Cut-Off Date” means the last day of a Calculation Period.

49



--------------------------------------------------------------------------------



 



          “Days Sales Outstanding” means, as of any day, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate Outstanding Balance of all Receivables as of the most recent Cut-Off
Date, by (ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable (excluding
Excluded Government Receivables). Seller shall be deemed to have received a
Collection in full of a Receivable if at any time any of the representations or
warranties in Article V are no longer true with respect to any Receivable. If
(i) the Outstanding Balance of any Receivable is either (x) reduced as a result
of any defective or rejected goods or services, any discount or any adjustment
or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), Seller shall be deemed to have
received a Collection of such Receivable to the extent of such reduction or
cancellation.
          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to interest on any
such unpaid Aggregate Unpaids at a rate per annum equal to 2% above the
Alternate Base Rate.
          “Default Horizon Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a decimal) computed by dividing (a) the aggregate sales (excluding
Excluded Government Receivables) generated by the Originators during the five
Calculation Periods ending on such Cut-Off Date, by (b) the Net Receivables
Balance as of such Cut-Off Date.
          “Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as
a percentage) computed by dividing (x) the total amount of Receivables
(excluding Excluded Government Receivables) which became Defaulted Receivables
or which became Charged-Off Receivables before becoming Defaulted Receivables,
in either case during the Calculation Period that includes such Cut-Off Date, by
(y) the aggregate sales (excluding Excluded Government Receivables) generated by
the Originators during the Calculation Period occurring four months prior to the
Calculation Period ending on such Cut-Off Date.
          “Defaulted Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 91 days or more from the original due date for
such payment.
          “Delinquency Ratio” means, at any time, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables (excluding Excluded Government
Receivables) that were Delinquent Receivables at such time divided by (ii) the
aggregate Outstanding Balance of all Receivables (excluding Excluded Government
Receivables) at such time.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for 61-90 days from the original due date for such
payment.
          “Designated Obligor” means an Obligor indicated by the Administrative
Agent or any Purchaser to Seller in writing.

50



--------------------------------------------------------------------------------



 



          “Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio
(expressed as a decimal), computed by dividing (a) the sum of (i) the aggregate
sales (excluding Excluded Government Receivables) generated by the Originators
during the three Calculation Periods ending on such Cut-Off Date, plus 50% of
the aggregate sales (excluding Excluded Government Receivables) generated by the
Originators during the Calculation Period ending three months prior to such
Cut-Off Date by (b) the Net Receivables Balance as of such Cut-Off Date.
          “Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as
a percentage), computed by dividing (a) the total amount of Dilutions during the
Calculation Period ending on such Cut-Off Date, by (b) the aggregate sales
(excluding Excluded Government Receivables) generated by the Originators during
the Calculation Period that ended three Cut-Off Dates prior to such Cut-Off
Date.
          “Dilution Reserve” means, for any Calculation Period, the product
(expressed as a percentage) of (a) the sum of (i) the Stress Factor times the
Adjusted Dilution Ratio as of the Cutoff Date for such Calculation Period, plus
(ii) the Dilution Volatility Component as of the Cutoff Date for such
Calculation Period, times (b) the Dilution Horizon Ratio as of the Cutoff Date
for such Calculation Period.
          “Dilution Volatility Component” means the product (expressed as a
percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over the past 12 Calculation Periods and (b) the
Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is equal to
the amount calculated in (i)(a) of this definition and the denominator of which
is equal to the amount calculated in (i)(b) of this definition.
          “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”
other than those for which a Contractual Rebate Accrual has been booked.
          “Discount Rate” means, the LIBO Rate, LMIR or the Alternate Base Rate,
as applicable, with respect to each Purchaser Interest.
          “EBITDA” means, for any period, determined on a consolidated basis for
RPM-Delaware and its Subsidiaries, (i) net income of RPM-Delaware and its
Subsidiaries (calculated before provision for income taxes, interest expense,
extraordinary items, non-recurring gains or losses in connection with asset
dispositions, income attributable to equity in affiliates, all amounts
attributable to depreciation and amortization and non-cash charges associated
with asbestos liabilities) for such period, minus (ii) cash payments made by
RPM-Delaware or any of its Subsidiaries in respect of asbestos liabilities
(which liabilities include, without limitation, defense costs and
indemnification liabilities incurred in connection with asbestos liabilities)
during such period.
          “Eligible Assignee” means any Qualifying Purchaser having a combined
capital and surplus of at least $250,000,000.
          “Eligible Receivable” means, at any time, a Receivable:

51



--------------------------------------------------------------------------------



 



     (i) the Obligor of which (a) if a natural person, is a resident of the
United States, Puerto Rico or Canada or, if a corporation or other business
organization, is organized under the laws of the United States, Puerto Rico,
Canada or any political subdivision of the foregoing and has its chief executive
office in the United States, Puerto Rico or Canada; (b) is not an Affiliate of
any of the parties hereto; and (c) is not a Designated Obligor;
     (ii) the Obligor of which is not the Obligor of any Charged-Off Receivable,
     (iii) which is not a Charged-Off Receivable or a Defaulted Receivable,
     (iv) which is not owing from an Obligor as to which more than 25% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Delinquent Receivables or Defaulted Receivables,
     (v) which by its terms is due and payable on or within 121 days of the
original billing date therefor and has not had its payment terms extended,
     (vi) which is an “account” within the meaning of Section 9-102 of the UCC
of all applicable jurisdictions,
     (vii) which is denominated and payable only in United States dollars in the
United States,
     (viii) which arises under a Contract in substantially the form of one of
the form contracts set forth on Exhibit IX hereto or otherwise approved by the
Purchasers in writing, which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, counterclaim or other defense,
     (ix) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of the applicable Originator or any of its assignees under such
Contract and (B) does not contain a confidentiality provision that purports to
restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
     (x) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
     (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices

52



--------------------------------------------------------------------------------



 



and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
     (xii) which satisfies in all material respects the applicable requirements
of the Credit and Collection Policy,
     (xiii) which was generated in the ordinary course of the applicable
Originator’s business,
     (xiv) which arises solely from the sale of goods or the provision of
services to the related Obligor by an Originator, and not by any other Person
(in whole or in part),
     (xv) as to which a Purchaser has not notified Seller that such Purchaser
has determined in the exercise of its commercially reasonable credit judgment
that such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable arises under
a Contract that is not acceptable to such Purchaser,
     (xvi) which is not subject to (A) any right of rescission or set-off, or
(B) any currently asserted counterclaim or other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against any
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against any Originator to cause any Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent and the Purchasers, that
such Receivables shall not be subject to such offset,
     (xvii) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, and
     (xviii) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim.

53



--------------------------------------------------------------------------------



 



          “Equity Interests” means, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non-voting), of capital of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
          “Excluded Government Receivables” means, as of any date of
determination, the aggregate Outstanding Balance of all State Government
Receivables and other Government Receivables, in each case, originated by
Weatherproofing Technologies, Inc.
          “Facility Account” means [Redacted].
          “Facility Termination Date” means the earlier of (i) April 7, 2012,
and (ii) the Amortization Date.
          “Federal Bankruptcy Code” means Title 11 of the United States Code
entitled “Bankruptcy,” as amended and any successor statute thereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York time) for such day on such transactions received by the
Agent from three federal funds brokers of recognized standing selected by it.
          “Fee Letter” means that certain Fee Letter dated as of April 7, 2009
by and between Seller, the Administrative Agent and the Purchasers, as the same
may be amended, restated or otherwise modified from time to time.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Foreign Receivable” means a Receivable (other than a Canadian
Receivable) as to which the Obligor (a) if a natural person, is not a resident
of the United States of America, and (b) if a corporation or other business
entity, is organized under the laws of and/or maintains its chief executive
office in a jurisdiction other than the United States of America.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.

54



--------------------------------------------------------------------------------



 



          “Government Receivable” means a Receivable as to which the Obligor is
a government or a governmental subdivision or agency.
          “Guaranteed” has the meaning ascribed thereto in the definition of
“Guaranty” in the RPM Credit Agreement.
          “Incremental Purchase” means a purchase of a Purchaser Interest which
increases the total outstanding Aggregate Capital hereunder.
          “Indebtedness” means, as to any Person (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services other than accounts payable (other
than for borrowed money) incurred in the ordinary course of such Person’s
business, (ii) obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (whether or not such obligations are contingent);
(iii) Capital Lease Obligations of such Person; (iv) obligations of such Person
to redeem or otherwise retire shares of capital stock of such Person; (v)
indebtedness of others of the type described in clause (i), (ii), (iii) or
(iv) above secured by a lien on the property of such Person, whether or not the
respective obligation so secured has been assumed by such Person; and
(vi) indebtedness of others of the type described in clause (i), (ii), (iii) or
(iv) above Guaranteed by such Person.
          “Independent Director” shall mean a member of the Board of Directors
of Seller who is not at such time, and has not been at any time during the
preceding five (5) years, (A) a director, officer, employee or affiliate of any
Seller Party, any Originator, or any of their respective Subsidiaries or
Affiliates, or (B) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of any
Seller Party, any Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights.
          “Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of RPM-Delaware and its Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense.
          “Interim Reporting Date” shall have the meaning set forth in
Section 8.5.
          “LIBOR Market Index Rate” means, for any day, the one-month Eurodollar
Rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such date, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes.

55



--------------------------------------------------------------------------------



 



          “LIBO Rate” means the rate per annum equal to the sum of (i) (a) the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Administrative Agent for any reason, the applicable
LIBO Rate for the relevant Tranche Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, and having a maturity equal to such Tranche Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable LIBO Rate for the relevant
Tranche Period shall instead be the rate determined by each Purchaser to be the
rate at which such Purchaser offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Administrative Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) the Applicable Margin per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.
          “LMIR” means, on any date of determination, a rate per annum equal to
the LIBOR Market Index Rate plus the Applicable Margin.
          “Lock-Box” means each locked postal box with respect to which a bank
who has executed a Collection Account Agreement has been granted exclusive
access for the purpose of retrieving and processing payments made on the
Receivables and which is listed on Exhibit IV.
          “Loss Reserve” means, for any Calculation Period, the product
(expressed as a percentage) of (a) the Stress Factor, times (b) the highest
three-month rolling average Default Ratio during the 12 Calculation Periods
ending on the immediately preceding Cut-Off Date, times (c) the Default Horizon
Ratio as of the immediately preceding Cut-Off Date.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of Seller or RPM-Delaware and any of its
subsidiaries, taken as a whole, (ii) the ability of Seller to perform its
obligations under this Agreement or (at any time RPM-Delaware is acting as
Servicer or Performance Guarantor), the ability of the Servicer or the
Performance Guarantor to perform its obligations under this Agreement or the
Performance Undertaking, as the case may be, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.
          “Material Indebtedness” means (a) with respect to the Performance
Guarantor and its Subsidiaries (other than the Originators), Indebtedness in
excess of $25 million in

56



--------------------------------------------------------------------------------



 



aggregate principal amount and (b) with respect to any Originator, Indebtedness
in excess of $10 million in aggregate principal amount.
          “Monthly Reporting Date” shall have the meaning set forth in
Section 8.5.
          “Moody’s”: means Moody’s Investors Service, Inc.
          “Net Receivables Balance” means, at any time, Adjusted Eligible
Receivables at such time reduced by the aggregate amount by which (a) the
difference of (i) the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates minus (ii) the Cash Discount Exposure Factor and
Contractual Rebate Accrual attributable to such Obligor and its Affiliates
exceeds (b) the Concentration Limit for such Obligor.
          “Norwegian Company” means Carboline Norge A/S , a Norwegian
corporation or any successor thereof.
          “Obligations” shall have the meaning set forth in Section 2.1.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Equity Interests.
          “Originator” has the meaning specified in the Receivables Sale
Agreement.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
          “Participant” has the meaning set forth in Section 12.2.
          “Past Due Ratio” means, at any time, the following quotient (expressed
as a percentage): (a) the sum (without duplication) of Defaulted Receivables and
Charged-Off Receivables at such time, divided by (b) the aggregate Outstanding
Balance of all Receivables.
          “Percentage” means (a) 33.333% as to Fifth Third, and (b) 66.666% as
to Wachovia.
          “Performance Guarantor” means RPM-Delaware and its successors.
          “Performance Undertaking” means that certain Second Amended and
Restated Performance Undertaking, dated as of April 7, 2009, by Performance
Guarantor in favor of Seller, substantially in the form of Exhibit XI, as the
same may be amended, restated or otherwise modified from time to time.

57



--------------------------------------------------------------------------------



 



          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Potential Amortization Event” means an event which, with the passage
of any applicable cure period or the giving of notice, or both, would constitute
an Amortization Event.
          “Prime Rate” means a rate per annum equal to the prime rate of
interest announced from time to time by Wachovia (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
          “Purchase Limit” means $150,000,000.
          “Purchase Notice” has the meaning set forth in Section 1.2.
          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Receivables Report, taking into account such proposed
Incremental Purchase.
          “Purchasers” has the meaning set forth in the preamble to this
Agreement.
          “Purchaser Interest” means, at any time, an undivided percentage
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C

 
NRB - AR
          where:
          C = the Capital of such Purchaser Interest.
          AR = the Aggregate Reserves.
          NRB = the Net Receivables Balance.
Such undivided percentage interest shall be initially computed on its date of
purchase. Thereafter, until the Amortization Date, each Purchaser Interest shall
be automatically recomputed (or deemed to be recomputed) on each day prior to
the Amortization Date. The variable percentage represented by any Purchaser
Interest as computed (or deemed recomputed)

58



--------------------------------------------------------------------------------



 



as of the close of the Business Day immediately preceding the Amortization Date
shall remain constant at all times thereafter.
          “Qualifying Purchaser” means a Purchaser with a rating of its
short-term securities equal to or higher than (i) A-1 by S&P and (ii) P-1 by
Moody’s.
          “Rebates” means, with respect to any Receivable on any date of
determination, potential volume rebates, seasonal and other promotional
discounts, advertising and other cooperative subsidies, or similar contractual
credits booked with respect to such Receivable.
          “Receivable” means any “Receivable” under and as defined in the
Receivables Sale Agreement in which Seller now has or hereafter acquires any
right, title or interest. Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Seller treats such indebtedness, rights or obligations as a separate payment
obligation.
          “Receivables Report” means a report in substantially the form of
Exhibit X hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent and the Purchasers pursuant to Section 8.5.
          “Receivables Sale Agreement” means that certain Amended and Restated
Receivables Sale Agreement, dated as of April 7, 2009, between Originators and
Seller, as the same may be amended, restated or otherwise modified from time to
time.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Reference Bank” means Wachovia Bank, National Association.
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” means, with respect to any Receivable:
          (i) all “Related Security” under and as defined in the Receivables
Sale Agreement in which Seller now has or hereafter acquires any right, title or
interest,
          (ii) all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable and all of Seller’s
right, title and interest in, to and under the Performance Undertaking, and

59



--------------------------------------------------------------------------------



 



          (iii) all proceeds of any of the foregoing.
          “Reporting Date” means an Interim Reporting Date or a Monthly
Reporting Date.
          “Required Notice Period” means the number of days required notice set
forth below applicable to the Aggregate Reduction indicated below:

      Aggregate Reduction   Required Notice Period
< $100,000,000
  two Business Days
$100,000,000 to $125,000,000
  five Business Days

          “Required Reserve Factor Floor” means, as of any date of
determination, the sum (expressed as a percentage) of (a) 20%, plus (b) the
product of the Dilution Ratio and the Dilution Horizon Ratio, in each case, as
of the Cut-Off Date immediately preceding such date.
          “Responsible Officer” means, with respect to any Person, each of the
following officers (if applicable) of such Person (or anyone performing
substantially the same functions as the following officers typically perform):
any of such Person’s Senior Officers, or such Person’s assistant treasurer,
credit manager or controller .
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
capital stock of Seller now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or in any junior class of stock of
Seller, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of capital stock of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans (as defined in the Receivables Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to an Originator or its Affiliates in reimbursement
of actual management services performed).
          “RPM Credit Agreement” means that certain Credit Agreement dated as of
December 29, 2006, as amended, restated or replaced from time to time, among
RPM-Delaware and certain of its Affiliates, the lenders from time to time party
thereto, Keybank National Association, as joint lead arranger, joint book runner
and syndication agent, Wachovia, as co-documentation agent, and National City
Bank, as swing-line lender, letter of credit issuer and administrative agent.
          “S&P” means Standard & Poors, a division of the McGraw Hill Companies,
Inc.

60



--------------------------------------------------------------------------------



 



          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Parties” means, collectively, (a) Seller, and (b) at any time
that RPM-Delaware is acting as Servicer or Performance Guarantor, RPM-Delaware.
          “Senior Officer” shall mean the chief executive officer, president,
chief financial officer or vice president-treasurer of the Performance
Guarantor.
          “Servicer” means at any time the Person (which may be the
Administrative Agent) then authorized pursuant to Article VIII to service,
administer and collect Receivables.
          “Servicing Fee” has the meaning set forth in Section 8.6.
          “Servicing Reserve” means, the product (expressed as a percentage) of
(a) 1%, times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.
          “Settlement Date” means (A) two (2) Business Days after each Monthly
Reporting Date, (B) the Business Day following each Interim Reporting Date and
(C) the last day of the relevant Tranche Period in respect of each Purchaser
Interest of the Purchasers.
          “Settlement Period” means, in respect of each Purchaser Interest, the
entire Tranche Period of such Purchaser Interest.
          “State Government Receivable” means a Receivable as to which the
Obligor is a state or local government or a state or local governmental
subdivision or agency in the United States of America.
          “Stress Factor” means, for so long as the Servicer has investment
grade public debt ratings from any two of (i) S&P, (ii) Moody’s, or (iii) Fitch
Ratings, 2.25%, otherwise, 2.50%.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, limited liability company, joint venture
or similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Servicer; provided, however, that solely for purposes
of Section 7.1(i)(O), the Norwegian Company shall not constitute a Subsidiary.
          “Terminating Tranche” has the meaning set forth in Section 4.3(b).
          “Tranche Period” means, with respect to any Purchaser Interest:
          (a) if Yield for such Purchaser Interest is calculated on the basis of
the LIBO Rate, a period of one, two, three or six months, or such other period
as may be mutually

61



--------------------------------------------------------------------------------



 



agreeable to the applicable Purchaser and Seller, commencing on a Business Day
selected by Seller or such Purchaser pursuant to this Agreement. Such Tranche
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or
          (b) if Yield for such Purchaser Interest is calculated on the basis of
LMIR, initially, a period commencing on a Business Day selected by Seller and
agreed to by the applicable Purchaser and ending on the last day of the calendar
month in which such Business Day falls, and thereafter, each calendar month
while such Purchaser Interest remains funded at LMIR
          (c) if Yield for such Purchaser Interest is calculated on the basis of
the Alternate Base Rate, a period commencing on a Business Day selected by
Seller, provided that no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate or LMIR, if
such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day. In the case of any Tranche
Period for any Purchaser Interest which commences before the Amortization Date
and would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date. The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the applicable Purchaser.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreement, each Collection Account
Agreement, the Performance Undertaking, the Fee Letter, the Liquidity
Agreements, the Subordinated Notes (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements required to be
executed and delivered pursuant hereto.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Wachovia Account” has the meaning set forth in Section 1.4.
          “Yield” means for each respective Tranche Period relating to Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
          “Yield Reserve” means for any Calculation Period, the product
(expressed as a percentage) of (i) the sum of (a) 1.0% plus (b) the product of
1.5 times the Alternate Base Rate as of the immediately preceding Cut-Off Date
times (ii) a fraction, the numerator of which is the

62



--------------------------------------------------------------------------------



 



highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.

63